Case 0:20-cv-60416-AMC Document 97-54 Entered on FLSD Docket 07/09/2021 Page 1 of 3




                    EXHIBIT 54
      Case 0:20-cv-60416-AMC Document 97-54 Entered on FLSD Docket 07/09/2021 Page 2 of 3
 From:                      Swaroopa Gollapalli </O= EXC HANG ELABS/O U= EXC HANG E ADMINISTRATIVE GROUP
                            (FYDI BOHF23SPDLT)/CN=RECI P1 ENTS/CN=M I      CROSOFT. ONM ICROSOFT.COM-55760-
                            SWAROOPA GOLLAPALLI>
 To:                        Amar Patel (C AND E); Nitin Kumar Goel; Claudia Filipoaia
 CC:                        Andi Comisioneru; Sowmya Mahadevaiah; Cristian Craioveanu; Prachi Rathee
 Sent:                      5/14/2020 11:59:16 PM
 Subject:                   RE: Next Steps on Smart Screen Collaboration
 Attachments:               Smart Screen Redirection Chain Scenario.docx
                                              -




Update on rowl,
      • Attached the scenario document. Please feel free to provide feedback within the doc
      • Josh, Prachi and Imet for P00 kick off. As next steps
            o   Josh to provide a cooked stream of unsampled data for Edge and Anaheim that contains redirection
                chains for Uris
            o   There's also an API today that can be used to get verdicts for original and final URL. There's work to
                be done to output redirection chains
            o   Swaroopa will start the process for data sharing agreement between Sonar and SmartScreen to
                access the data via API and cosmos feed



Thanks,
Swaroopa


From: Amar Patel (C AND E) <amarpa@microsoft.com>
Sent: Monday, May 11,20206:16 PM
To: Nitin Kumar Goel <Nitin.Goel@microsoft.com>; Swaroopa Gollapalli <Swaroopa.Gollapalli@microsoft.com>;
Claudia Filipoaia <cfilip@microsoft.com>
Cc: Andi Comisioneru <Andi.Comisioneru@microsoft.com>; Sowmya Mahadevaiah
<sowmyammicrosoft.com>; Cristian Craioveanu <Cristian.Craioveanu@microsoft.com>; Prachi Rathee
<Prachi.Rathee@microsoft.com>
Subject: Next Steps on Smart Screen Collaboration


HI,


From Friday, smart screen conversation.


For row 1, Swaroopa do you want to engage with Josh on defining a P00?
For row 4 (consistent featurization), it sounded like you already have some ideas on this based on the dialogue in
the lnterf low meeting. Do you have some sense of scoping yet?
For row 6 (cloud browse     -     live forensic browse for internal analysts), Nitin IClaudia, what's your thoughts on
supporting more analysts with the tool?
For row 8 (extending interf low)      -   Sowmya and Ihosted a session today. I'll follow up with notes and next steps...


Thanks,
Amar




CONFIDENTIAL                                                                                                MSFT_T0C00044027
       Case 0:20-cv-60416-AMC Document 97-54 Entered on FLSD Docket 07/09/2021 Page 3 of 3
 Next Steps to                      nalize                 plan


 For Discuiun

  CATEGORY                           SCENARIO                                                                                     DEPENDENCIES
  Irnprovrii    IiectH'                                                                                                                 iity 'to q1 lo


                                     UR                                                                               ginal                 .rd        ti ..L.H.UL

                                     URL

                                                           if   ;harng Ii                '                                                            IF'                                         Mr
                                                                       f'jII L.Ji1       n,'!tr                       IlL     )   CF         .         .          .   '   ''   "opliance
                                                                                                                                  re.

                                                                                                                                                                                    'Ipince       Mr



  mr           dev p   -                                                                                                                                   ng URL         detonation              Im
  vel'                                                                                                                                                                                            de
                                     ci,                                                          r.niHin'H



                 'v productivfty/    CnrY:'trm              rr'    ..          'F   ,i :      fURL detcn                               ca        hr".            U'                 C.i 'i'hema
                                     ji    tit 'I'"   .'          FI     I          .:        1J'{L One         .    H.',




               dv prod uctivt'y/       'ri.''..'!r'..           Ic,       H'        '!r)c'r.nn'I       01                                        it   I'II"FI'                 Clou
                                                                                                              i •'

                                                                                                                                                                                                  ye




                                                                                                                                                                               )n goa l
                                                                                                                                                                                      s(TB.D      Im
                                                                                                                                                                                                  de

                                                                                                                                  Ri.t:uIn..'. ,mpnts            fo"           ..   Hi'

  veroH"   ,                          rmic

                                                                               'ifidency P,
                                                                                          ffort                                          r                                                        Co

                                                                                                                                                                                                  SS




CONFIDENTIAL                                                                                                                                                              MSFT_T0C00044028
